UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22298 Starboard Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Address of principal executive offices)(Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: May 31 Date of reporting period: July 1, 2012 - June 30, 2013 PROXY VOTING RECORDS PRESIDIO MULTI-STRATEGY FUND WAL-MART STORES, INC Security Meeting Type Annual Ticker Symbol WMX Meeting Date 7-Jun-13 For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: AIDA M. ALVAREZ Management FOR FOR 1B. ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management FOR FOR 1C. ELECTION OF DIRECTOR: ROGER C. CORBETT Management FOR FOR 1D. ELECTION OF DIRECTOR: DOUGLAS N. DAFT Management FOR FOR 1E. ELECTION OF DIRECTOR: MICHAEL T. DUKE Management FOR FOR 1F. ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management FOR FOR 1G. ELECTION OF DIRECTOR: MARISSA A. MAYER Management FOR FOR 1H. ELECTION OF DIRECTOR: GREGORY B. PENNER Management FOR FOR 1I. ELECTION OF DIRECTOR: STEPHEN S REINEMUND Management FOR FOR 1J. ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Management FOR FOR 1K. ELECTION OF DIRECTOR: JIM C. WALTON Management FOR FOR 1L. ELECTION OF DIRECTOR: S. ROBSON WALTON Management FOR FOR 1M. ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Management FOR FOR 1N. ELECTION OF DIRECTOR: LINDA S. WOLF Management FOR FOR 2. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Management FOR FOR 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management FOR FOR 4. APPROVAL OF THE WAL-MART STORES, INC. MANAGEMENT INCENTIVE PLAN, AS AMENDED Management FOR FOR 5. SPECIAL SHAREOWNER MEETING RIGHT Shareholder AGAINST AGAINST 6. EQUITY RETENTION REQUIREMENT Shareholder AGAINST AGAINST 7. INDEPENDENT CHAIRMAN Shareholder AGAINST AGAINST 8. REQUEST FOR ANNUAL REPORT ON RECOUPMENT OF EXECUTIVE PAY Shareholder AGAINST AGAINST OMNICOM GROUP INC. Security Meeting Type Annual Ticker Symbol OMC Meeting Date 21-May-13 For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: JOHN D. WREN Management FOR FOR 1B. ELECTION OF DIRECTOR:BRUCE CRAWFORD Management FOR FOR 1C. ELECTION OF DIRECTOR: ALAN R. BATKIN Management FOR FOR 1D. ELECTION OF DIRECTOR: MARY C. CHOKSI Management FOR FOR 1E. ELECTION OF DIRECTOR: ROBERT CHARLES CLARK Management FOR FOR 1F. ELECTION OF DIRECTOR: LEONARD S. COLEMAN, JR. Management FOR FOR 1G. ELECTION OF DIRECTOR: ERROL M. COOK Management FOR FOR 1H. ELECTION OF DIRECTOR: SUSAN S. DENISON Management FOR FOR 1I. ELECTION OF DIRECTOR: MICHAEL A. HENNING Management FOR FOR 1J. ELECTION OF DIRECTOR: JOHN R. MURPHY Management FOR FOR 1K. ELECTION OF DIRECTOR: JOHN R. PURCELL Management FOR FOR 1L. ELECTION OF DIRECTOR: LINDA JOHNSON RICE Management FOR FOR 1M. ELECTION OF DIRECTOR:GARY L. ROUBOS Management FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE 2 Management FOR FOR 3. COMPANY PROPOSAL TO APPROVE THE OMNICOM GROUP INC. 2 Management FOR FOR 4. ADVISORY VOTE ON THE COMPANY'S EXECUTIVE COMPENSATION. Management FOR FOR 5. SHAREHOLDER PROPOSAL REGARDING ANNUAL DISCLOSURE OF EEO-1 DATA. Shareholder AGAINST AGAINST 6. SHAREHOLDER PRPOSAL REGARDING STOCK RETENTION. Shareholder AGAINST AGAINST McDONALD'S CORPORATION Security Meeting Type Annual Ticker Symbol MCD Meeting Date 23-May-13 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: WALTER E. MASSEY Management FOR FOR 1B. ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. Management FOR FOR 1C. ELECTION OF DIRECTOR:ROGER W. STONE Management FOR FOR 1D. ELECTION OF DIRECTOR: MILES D. WHITE Management FOR FOR 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management FOR FOR 3. ADVISORY VOTE TO APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2013 Management FOR FOR 4. ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING AN ANNUAL REPORT ON EXECUTIVE COMPENSATION, IF PRESENTED. Shareholder AGAINST AGAINST 5. ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING AN EXECUTIVE STOCK RETENTION POLICY, IF PRESENTED. Shareholder AGAINST AGAINST 6. ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING A HUMAN RIGHTS REPOT, IF PRESENTED. Shareholder AGAINST AGAINST 7. ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING A NUTRITION REPORT, IF PRESENTED. Shareholder AGAINST AGAINST MERCK & CO, INC. Security 58933Y105 Meeting Type Annual Ticker Symbol MRK Meeting Date 28-May-13 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LESLIE A. BRUN Management FOR FOR 1B. ELECTION OF DIRECTOR: THOMAS R. CECH Management FOR FOR 1C. ELECTION OF DIRECTOR: KENNETH C. FRAZIER Management FOR FOR 1D. ELECTION OF DIRECTOR: THOMAS H. GLOCER Management FOR FOR 1E. ELECTION OF DIRECTOR: WILLIAM B. HARRISON JR. Management FOR FOR 1F. ELECTION OF DIRECTOR: C. ROBERT KIDDER Management FOR FOR 1G. ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management FOR FOR 1H. ELECTION OF DIRECTOR: CARLOS E. REPRESAS Management FOR FOR 1I. ELECTION OF DIRECTOR: PATRICIA F. RUSSO Management FOR FOR 1J. ELECTION OF DIRECTOR: CRAIG B. THOMPSON Management FOR FOR 1K. ELECTION OF DIRECTOR: WENDELL P. WEEKS Management FOR FOR 1L. ELECTION OF DIRECTOR: PETER C. WENDELL Management FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management FOR FOR 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSTATION. Management FOR FOR 4. SHAREHOLDER PROPOSAL CONCERNING SHAREHOLDERS' RIGHT TO ACT BY WRITTEN CONSENT. Shareholder AGAINST AGAINST 5. SHAREHOLDER PROPOSAL CONCERNING SPECIAL SHAREOWNER MEETINGS. Shareholder AGAINST AGAINST 6. SHAREHOLDER PROPOSAL CONCERNING A REPORT ON CHARITABLE AND POLITICAL CONTRIBUTIONS. Shareholder AGAINST AGAINST 7. SHAREHOLDER PROPOSAL CONCERNING A REPORT ON LOBBYING ACTIVITIES. Shareholder AGAINST AGAINST ALTRIA GROUP, INC Security 02209S103 Meeting Type Annual Ticker Symbol MO Meeting Date 16-May-2013 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GERALD L. BALILES Management FOR FOR 1B. ELECTION OF DIRECTOR: MARTIN J. BARRINGTON Management FOR FOR 1C. ELECTION OF DIRECTOR: JOHN T. CASTEEN III Management FOR FOR ID. ELECTION OF DIRECTOR: DINYAR S. DEVITRE Management FOR FOR IE. ELECTION OF DIRECTOR: THOMAS F. FARRELL II 1F. ELECTION OF DIRECTOR: THOMAS W. JONES Management FOR FOR 1G. ELECTION OF DIRECTOR: DEBRA J. KELLY-ENNIS Management FOR FOR 1H. ELECTION OF DIRECTOR: W. LEO KIELY III Management FOR FOR 1I. ELECTION OF DIRECTOR: KATHRYN B. McQUADE Management FOR FOR 1J. ELECTION OF DIRECTOR: GEORGE MUNOZ Management FOR FOR 1K. ELECTION OF DIRECTOR: NABIL Y. SAKKAB Management FOR FOR 2. RATIFICATION OF THE SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management FOR FOR 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management FOR FOR 4. SHAREHOLDER PROPOSAL - DISCLOSURE OF LOBBYING POLICIES AND PRACTICES Shareholder AGAINST AGAINST 3M COMPANY Security 88579Y101 Meeting Type Annual Ticker Symbol MMM Meeting Date 14-May-2013 Item Proposal Type Vote For/Against Management 1A. ELECTON OF DIRECTOR: LINDA G. ALVARADO Management FOR FOR 1B. ELECTION OF DIRECTOR: VANCE D. COFFMAN Management FOR FOR 1C. ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management FOR FOR 1D. ELECTION OF DIRECTOR: W. JAMES FARRELL Management FOR FOR 1E. ELECTION OF DIRECTOR: HERBERT L. HENKEL Management FOR FOR 1F. ELECTION OF DIRECTOR: MUHTAR KENT Management FOR FOR 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management FOR FOR 1H. ELECTION OF DIRECTOR: ROBERT S. MORRISON 1I. ELECTION OF DIRECTOR: AULANA L. PETERS 1J. ELECTION OF DIRECTOR: INGE G. THULIN IK. ELECTION OF DIRECTOR: ROBERT J. ULRICH 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3 M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management FOR FOR 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management FOR FOR 4. STOCKHOLDER PROPOSAL ON ACTION BY WRITTEN CONSENT. Shareholder AGAINST AGAINST 5. STOCKHOLDER PROPOSAL ON PROHIBITING POLICTICAL SPENDING FROM CORPORATE TREASURY FUNDS. Shareholder AGAINST AGAINST PHILIP MORRIS INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol PM Meeting Date 8-May-2013 Item Proposal Type Vote For/Against Management 1A. ELECTON OF DIRECTOR: HAROLD BROWN Management FOR FOR 1B. ELECTION OF DIRECTOR: MATHIS CABIALLAVETTA Management FOR FOR 1C. ELECTION OF DIRECTOR: ANDRE CALANTZOPOULOS Management FOR FOR 1D. ELECTION OF DIRECTOR: LOUIS C. CAMILLERI Management FOR FOR 1E. ELECTION OF DIRECTOR: J. DUDLEY FISHBURN Management FOR FOR 1F. ELECTION OF DIRECTOR: JENNIFER LI Management FOR FOR 1G. ELECTION OF DIRECTOR: GRAHAM MACKAY Management FOR FOR 1H. ELECTION OF DIRECTOR: SERGIO MARCHIONNE Management FOR FOR 1I. ELECTION OF DIRECTOR: KALPANA MORPARIA Management FOR FOR 1J. ELECTION OF DIRECTOR: LUCIO A. NOTO Management FOR FOR 1K. ELECTION OF DIRECTOR: ROBERT B. POLET Management FOR FOR 1L. ELECTION OF DIRECTOR: CARLOS SLIM HELU Management FOR FOR 1M. ELECTION OF DIRECTOR: STEPHEN M. WOLF Management FOR FOR 1M. ELECTION OF DIRECTOR: STEPHEN M. WOLF Management FOR FOR 2. RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS Management FOR FOR 3. ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION Management FOR FOR ABBVIE INC. Security 00287Y109 Meeting Type Annual Ticker Symbol ABBV Meeting Date 6-May-2013 For/Against Item Proposal Type Vote Management ELECTION OF DIRECTOR: WILLIAM H.L. BURNSIDE Management FOR FOR ELECTION OF DIRECTOR: EDWARD J. RAPP Management FOR FOR ELECTION OF DIRECTOR: ROY S. ROBERTS Management FOR FOR 2. RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS OF ABBVIE FOR 2013. Management FOR FOR 3. SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION Management FOR FOR 4. SAY WHEN ON PAY - AN ADVISORY VOTE ON THE FRQUENCY OF THE ADVISORY STOCKHOLDER VOTE TO APPROVE EXECUTIVE COMPENSATION. Management FOR FOR 5. APPROVAL OF THE ABBVIE 2 Management FOR FOR GENERAL DYNAMICS CORPORATION Security Meeting Type Annual Ticker Symbol GD Meeting Date 1-May-2013 Item Proposal Type Vote For/Against Management 1A. ELECTON OF DIRECTOR: MARY T. BARRA Management FOR FOR 1B. ELECTION OF DIRECTOR: NICHOLAS D. CHABRAJA Management FOR FOR 1C. ELECTION OF DIRECTOR: JAMES S. CROWN Management FOR FOR 1D. ELECTION OF DIRECTOR: WILLIAM P. FRICKS Management FOR FOR 1E. ELECTION OF DIRECTOR: PAUL G. KAMINSKI Management FOR FOR 1F. ELECTION OF DIRECTOR: JOHN M. KEANE Management FOR FOR 1G. ELECTION OF DIRECTOR: LESTER L. LYLES Management FOR FOR 1H. ELECTION OF DIRECTOR: PHEBE N. NOVAKOVIC Management FOR FOR 1I. ELECTION OF DIRECTOR: WILLIAM A. OSBORN Management FOR FOR 1J. ELECTION OF DIRECTOR: ROBERT WALMSLEY Management FOR FOR 2. SELECTION OF INDEPENDENT AUDITORS. Management FOR FOR 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management FOR FOR 4. SHAREHOLDER PROPOSAL WITH REGARD TO LOBBYING DISCLOSURE Shareholder AGAINST AGAINST 5. SHAREHOLDER PROPOSAL WITH REGARD TO A HUMAN RIGHTS POLICY. Shareholder AGAINST AGAINST PEPSICO, INC. Security Meeting Type Annual Ticker Symbol PEP Meeting Date 1-May-2013 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: S.L. BROWN Management FOR FOR 1B. ELECTION OF DIRECTOR: G.W. BUCKLEY Management FOR FOR 1C. ELECTION OF DIRECTOR: I.M. COOK Management FOR FOR 1C. ELECTION OF DIRECTOR: D. DUBLON Management FOR FOR 1D. ELECTION OF DIRECTOR: V.J. DZAU Management FOR FOR 1E. ELECTION OF DIRECTOR: R.L. HUNT Management FOR FOR 1F. ELECTION OF DIRECTOR: A. IBARGUEN Management FOR FOR 1G. ELECTION OF DIRECTOR: I.K. NOOYI Management FOR FOR 1H. ELECTION OF DIRECTOR: S.P. ROCKEFELLER Management FOR FOR 1I. ELECTION OF DIRECTOR: J.J. SCHIRO Management FOR FOR 1J. ELECTION OF DIRECTOR: L.G. TROTTER Management FOR FOR 1K. ELECTION OF DIRECTOR: D. VASELLA Management FOR FOR 1L. ELECTION OF DIRECTOR: A. WEISSER Management FOR FOR 2. RATIFY THE APPOINTMENT KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2013. Management FOR FOR 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management FOR FOR STRYKER CORPORATION Security Meeting Type Annual Ticker Symbol SYK Meeting Date 30-Apr-2013 For/Against Item Proposal Type Vote Management 1A) ELECTION OF DIRECTOR: HOWARD E. COX JR. Management FOR FOR 1B) ELECTION OF DIRECTOR: S.M. DATAR, PH.D. Management FOR FOR 1C) ELECTION OF DIRECTOR: ROCH DOLIVEUX, DVM Management FOR FOR 1D) ELECTION OF DIRECTOR: LOUISE L. FRANCESCONI Management FOR FOR 1E) ELECTION OF DIRECTOR: ALLAN C. GOLSTON Management FOR FOR 1F) ELECTION OF DIRECTOR; HOWARD L. LANCE Management FOR FOR 1G) ELECTION OF DIRECTOR: KEVIN A. LOBO Management FOR FOR 1H) ELECTION OF DIRECTOR: WILLIAM U PARFET Management FOR FOR 1I) ELECTION OF DIRECTOR; RONDA E. STRYKER Management FOR FOR 2) RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management FOR FOR 3) APPROVAL, IN AN ADVISORY VOTE, OF THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management FOR FOR UNITED TECHNOLOGIES CORPORATION Security Meeting Type Annual Ticker Symbol UTX Meeting Date 29-Apr-2013 Item Proposal Type Vote For/Against Management 1A. ELECTON OF DIRECTOR: LOUIS R. CHENEVERT Management FOR FOR 1B. ELECTION OF DIRECTOR: JOHN V. FARACI Management FOR FOR 1C. ELECTION OF DIRECTOR: JEAN-PIERRE GARNIER Management FOR FOR 1D. ELECTION OF DIRECTOR: JAMIE S. GORELICK Management FOR FOR 1E. ELECTION OF DIRECTOR: EDWARD A. KANGAS Management FOR FOR 1F. ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management FOR FOR 1G. ELECTION OF DIRECTOR: MARSHALL O. LARSEN Management FOR FOR 1H. ELECTION OF DIRECTOR: HAROLD MCGRAW III Management FOR FOR 1I. ELECTION OF DIRECTOR: RICHARD B. MYERS Management FOR FOR 1J. ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management FOR FOR 1K. ELECTION OF DIRECTOR: ANDRE VILLENEUVE Management FOR FOR 1L. ELECTION OF DIRECTOR: CHRISTINE TODD WHITMAN Management FOR FOR 2 APPOINTMENT OF THE FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2013. Management FOR FOR 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management FOR FOR ABBOTT LABORATORIES Security Meeting Type Annual Ticker Symbol ABT Meeting Date 26-Apr-2013 Item Proposal Type Vote For/Against Management ELECTON OF DIRECTOR: R. J. ALPERN Management FOR FOR ELECTION OF DIRECTOR: R.S. AUSTIN Management FOR FOR ELECTION OF DIRECTOR: S. E; BLOUNT Management FOR FOR ELECTION OF DIRECTOR: W. J. FERRELL Management FOR FOR ELECTION OF DIRECTOR: E. M. LIDDY Management FOR FOR ELECTION OF DIRECTOR: N. MCKINSTRY Management FOR FOR ELECTION OF DIRECTOR: P.N. NOVAKOVIC Management FOR FOR ELECTION OF DIRECTOR: W.A. OSBORN Management FOR FOR ELECTION OF DIRECTOR: S. C. SCOTT III Management FOR FOR ELECTION OF DIRECTOR: G. F. TILTON Management FOR FOR ELECTION OF DIRECTOR: M. D. WHITE Management FOR FOR 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS Management FOR FOR 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management FOR FOR 4. SHAREHOLDER PROPOSAL - GENETICALLY MODIFIED INGREDIENTS Shareholder AGAINST AGAINST 5. SHAREHOLDER PROPOSAL - LOBBYING DISCLOSURE Shareholder AGAINST AGAINST 6. SHAREHOLDER PROPOSAL - INDEPENDENT BOARD CHAIR Shareholder AGAINST AGAINST 8. SHAREHOLDER PROPOSAL - EQUITY RETENTION AND HEDGING Shareholder AGAINST AGAINST 9. SHAREHOLDER PROPOSAL - INCENTIVE COMPENSATION Shareholder AGAINST AGAINST SHAREHOLDER PROPOSAL - ACCELERATED VESTING OF AWARDS UPON CHANGE IN CONTROL Shareholder AGAINST AGAINST PFIZER INC. Security Meeting Type Annual Ticker Symbol PFE Meeting Date 25-Apr-13 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DENNIS A. AUSIELLO Management FOR FOR 1B. ELECTION OF DIRECTOR: M. ANTHONY BURNS Management FOR FOR 1C. ELECTION OF DIRECTOR: W. DON CORNWELL Management FOR FOR 1D. ELECTION OF DIRECTOR: FRANCES D. FERGUSSON Management FOR FOR 1E. ELECTION OF DIRECTOR: WILLIAM H. GRAY, III Management FOR FOR 1F. ELECTION OF DIRECTOR: HELEN H. HOBBS Management FOR FOR 1G. ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management FOR FOR 1H. ELECTION OF DIRECTOR: JAMES M. KILTS Management FOR FOR 1I. ELECTION OF DIRECTOR: GEORGE A. LORCH Management FOR FOR 1J. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management FOR FOR 1K. ELECTION OF DIRECTOR: IAN C. READ Management FOR FOR 1L. ELECTION OF DIRECTOR: STEPHEN W. SANGER Management FOR FOR 1M. ELECTION OF DIRECTOR: MARC TESSIER-LAVIGNE Management FOR FOR 2. RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management FOR FOR 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Management FOR FOR 4. SHAREHOLDER PROPOSAL REGARDING EXECUTIVE EQUITY RETENTION Shareholder AGAINST AGAINST 5. SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT Shareholder AGAINST AGAINST THE COCA-COLA COMPANY Security Meeting Type Annual Ticker Symbol KO Meeting Date 24-Apr-2013 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HERBERT A. ALLEN Management FOR FOR 1B. ELECTION OF DIRECTOR: RONALD W. ALLEN Management FOR FOR 1C. ELECTION OF DIRECTOR: HOWARD G. BUFFETT Management FOR FOR 1D. ELECTION OF DIRECTOR: RICHARD M. DALEY Management FOR FOR 1E. ELECTION OF DIRECTOR: BARRY DILLER Management FOR FOR 1F. ELECTION OF DIRECTOR: HELENE D. GAYLE Management FOR FOR 1G. ELECTION OF DIRECTOR: EVAN G. GREENBERG Management FOR FOR 1H. ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management FOR FOR 1I. ELECTION OF DIRECTOR: MUHTAR KENT Management FOR FOR 1J. ELECTION OF DIRECTOR: ROBERT A. KOTICK Management FOR FOR 1K. ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO Management FOR FOR 1L. ELECTION OF DIRECTOR: DONALD F. MCHENRY Management FOR FOR 1M. ELECTION OF DIRECTOR: SAM NUNN Management FOR FOR 1N. ELECTION OF DIRECTOR: JAMES D. ROBINSON III Management FOR FOR 1O. ELECTION OF DIRECTOR: PETER V. UEBERROTH Management FOR FOR 1P. ELECTION OF DIRECTOR: JACOB WALLENBERG Management FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. Management FOR FOR 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management FOR FOR 4. APPROVE AN AMENDMENT TO THE COMPANY'S BY-LAWS TO PERMIT SHAREOWNERS TO CALL SPECIAL MEETINGS Shareholder FOR FOR 5. SHAREHOWNER PROPOSAL REGARDING A BOARD COMMITTEE ON HUMAN RIGHTS Shareholder AGAINST AGAINST GLAXOSMITHKLINE PLC Security 37733W105 Meeting Type Annual Ticker Symbol GSK Meeting Date 1-May-2013 Item Proposal Type Vote For/Against Management 1 TO RECEIVE AND ADOPT THE DIRECTORS' REPORT AND THE FINANCIAL STATEMENTS Management FOR FOR 2 TO APPROVE THE REMUNERATION REPORT Management FOR FOR 3 TO ELECT LYNN ELSENHANS AS A DIRECTOR Management FOR FOR 4 TO ELECT JING ULRICH AS A DIRECTOR Management FOR FOR 5 TO ELECT HANS WIJERS AS A DIRECTOR Management FOR FOR 6 TO RE-ELECT SIR CHRISTOPHER GENT AS A DIRECTOR Management FOR FOR 7 TO RE-ELECT SIR ANDREW WITTY AS A DIRECTOR Management FOR FOR 8 TO RE-ELECT PROFESSOR SIR ROY ANDERSON AS A DIRECTOR Management FOR FOR 9 TO RE-ELECT DR STEPHANIE BURNS AS A DIRECTOR Management FOR FOR 10 TO RE-ELECT STACEY CARTWRIGHT AS A DIRECTOR Management FOR FOR 11 TO RE-ELECT SIMON DINGEMANS AS A DIRECTOR Management FOR FOR 12 TO RE-ELECT JUDY LEWENT AS A DIRECTOR Management FOR FOR 13 TO RE-ELECT SIR DERYCK MAUGHAN AS A DIRECTOR Management FOR FOR 14 TO RE-ELECT DR DANIEL PODOLSKY AS A DIRECTOR Management FOR FOR 15 TO RE-ELECT DR. MONCEF SLAOUI AS A DIRECTOR Management FOR FOR 16 TO RE-ELECT TOM DE SWAAN AS A DIRECTOR Management FOR FOR 17 TO RE-ELECT SIR ROBERT WILSON AS A DIRECTOR Management FOR FOR 18 TO RE-APPOINT AUDITORS Management FOR FOR 19 TO DETERMINE REMUNERATION OF AUDITORS Management FOR FOR 20 TO AUTHORISE THE COMPANY AND ITS SUBSIDIARIES TO MAKE DONATIONS TO POLITICAL ORGANISATIONS AND INCUR POLITICAL EXPENTITURE Management FOR FOR 21 TO AUTHORISE ALLOTMENT OF SHARES Management FOR FOR S22 TO DISAPPLY PRE-EMPTION RIGHTS Management FOR FOR S23 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES (SPECIAL RESOLTION) Management FOR FOR 24 TO AUTHORISE EXEMPTION FROM STATEMENT OF NAME OF SENIOR STATUTORY AUDITOR Management FOR FOR S25 TO AUTHORISE REDUCED NOTICE OF A GENERAL MEETING OTHER THAN AN AGM Management FOR FOR ADOBE SYSTEMS INCORPORATED Security 00724F101 Meeting Type Annual Ticker Symbol ADBE Meeting Date 11-Apr-2013 Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: AMY L. BANSE Management FOR FOR 1B. ELECTION OF DIRECTOR: KELLY J. BARLOW Management FOR FOR 1C. ELECTION OF DIRECTOR: EDWARD W. BARNHOLT Management FOR FOR 1D. ELECTION OF DIRECTOR: ROBERT K. BURGESS Management FOR FOR 1E. ELECTION OF DIRECTOR: FRANK A. CALDERONI Management FOR FOR 1F. ELECTION OF DIRECTOR: MICHAEL R. CANNON Management FOR FOR 1G. ELECTION OF DIRECTOR: JAMES E. DALEY Management FOR FOR 1H. ELECTION OF DIRECTOR: LAURA B. DESMOND Management FOR FOR 1I. ELECTION OF DIRECTOR: CHARLES M. GESCHKE Management FOR FOR 1J. ELECTION OF DIRECTOR: SHANTANU NARAYEN Management FOR FOR 1K. ELECTION OF DIRECTOR: DANIEL L. ROSENSWEIG Management FOR FOR 1L. ELECTION OF DIRECTOR: ROBERT SEDGEWICK Management FOR FOR 1M. ELECTION OF DIRECTOR:JOHN E. WARNOCK Management FOR FOR 2 APPROVAL OF THE AMENDMENTAND REINSTATEMENT OF THE 2, INCREASE THE AGGREGATE STOCK AWARD AND PERFORMANCE SHARE LIMITS, APPROVE NEW PERFORMANCE MEASURES AND AN ADJUSTMENT, AND MAKE OTHERMODIFICATIONS AS DESCRIBED IN THE PROXY STATEMENT. Management FOR FOR 3 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUING FIRM FOR THE FISCAL YEAR ENDING ON NOVEMBER 29, 2013. Management FOR FOR 4 APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management FOR FOR QUALCOMM INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 5-Mar-2013 Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Management FOR FOR 1B ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK Management FOR FOR 1C ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE Management FOR FOR 1D ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management FOR FOR 1E ELECTION OF DIRECTOR: THOMAS W. HORTON Management FOR FOR 1F ELECTION OF DIRECTOR: PAUL E. JACOBS Management FOR FOR 1G ELECTION OF DIRECTOR: SHERRY LANSING Management FOR FOR 1H ELECTION OF DIRECTOR: DUANE A. NELLES Management FOR FOR 1I ELECTION OF DIRECTOR: FRANCISCO ROS Management FOR FOR 1J ELECTION OF DIRECTOR: BRENT SCOWCROFT Management FOR FOR 1K ELECTION OF DIRECTOR: MARC I. STERN Management FOR FOR 02 TO APPROVE THE 2006 LONG-TERM INCENTIVE PLAN, AS AMENDED, WHICH INCLUDES AN INCREASE IN THE SHARE RESERVE BY 90,000,000 SHARES. Management FOR FOR 03 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 29, 2013 Management FOR FOR 04 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION Management FOR FOR VARIAN MEDICAL SYSTEMS, INC. Security 92220P105 Meeting Type Annual Ticker Symbol VAR Meeting Date 14-Feb-2013 Item Proposal Type Vote For/Against Management ELECTON OF DIRECTOR: R. ANDREW ECKERT Management FOR FOR ELECTION OF DIRECTOR: MARK R. LARET Management FOR FOR ELECTION OF DIRECTOR: ERICH R. REINHARDT Management FOR FOR 2. TO APPROVE THE COMPENSATION OF THE VARIAN MEDICAL SYSTEMS, INC. NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT Management FOR FOR 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS VARIAN MEDICAL SYSTEMS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013 Management FOR FOR 4. TO VOTE ON, IF PROPERLY PRESENTED AT THE ANNUAL MEETING, A STOCKHOLDER PROPOSAL RECOMMENDING THAT THE BOARD OF DIRECTORS TAKE ACTION TO DECLASSIFY THE BOARD Shareholder AGAINST AGAINST BECTON, DICKINSON AND COMPANY Security Meeting Type Annual Ticker Symbol BDX Meeting Date 29-Jan-2013 Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: BASIL L. ANDERSON Management FOR FOR 1B ELECTION OF DIRECTOR: HENRY P. BECTON, JR. Management FOR FOR 1C ELECTION OF DIRECTOR: CATHERINE M. BURZIK Management FOR FOR 1D ELECTION OF DIRECTOR: EDWARD F. DEGRAAN Management FOR FOR 1E ELECTION OF DIRECTOR: VINCENT A. FORLENZA Management FOR FOR 1F ELECTION OF DIRECTOR: CLAIRE M. FRASER Management FOR FOR 1G ELECTION OF DIRECTOR: CHRISTOPHER JONES Management FOR FOR 1H ELECTION OF DIRECTOR: MARSHALL O. LARSEN Management FOR FOR 1I ELECTION OF DIRECTOR: ADEL A.F. MAHMOUD Management FOR FOR 1J ELECTION OF DIRECTOR: GARY A. MECKLENBURG Management FOR FOR 1K ELECTION OF DIRECTOR: JAMES F. ORR Management FOR FOR 1L. ELECTION OF DIRECTOR: WILLARD J. OVERLOCK, JR. Management FOR FOR 1M. ELECTION OF DIRECTOR: REBECCA W. RIMEL Management FOR FOR 1N. ELECTION OF DIRECTOR: BERTRAM L. SCOTT Management FOR FOR 1O. ELECTION OF DIRECTOR: ALFRED SOMMER Management FOR FOR 2. RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management FOR FOR 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management FOR FOR 4. AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATION OF INCORPORATION. Management FOR FOR 5. AMENDMENTS TO THE 2-BASED COMPENSATION PLAN. Management FOR FOR FACTSET RESEARCH SYSTEMS INC. Security Meeting Type Annual Ticker Symbol FDS Meeting Date 18-Dec-2012 Item Proposal Type Vote For/Against Management ELECTON OF DIRECTOR: SCOTT A. BILLEADEAU Management FOR FOR ELECTION OF DIRECTOR: PHILIP A. HADLEY Management FOR FOR ELECTION OF DIRECTOR: JOSEPH R. ZIMMEL Management FOR FOR 2. TO RATIFY THE APPOINTMENT OF THE ACCOUNTING FIRM OF PRICEWATERHOUSECOOPERS LLP AS FACTSET INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING AUGUST 31, 2013. Management FOR FOR 3. TO APPROVE, BY NON-BINDINGVOTE, THE COMPENSATION OF THE COMPANY'S NAMEDEXECUTIVE OFFICERS. Management FOR FOR MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 28-Nov-2012 Item Proposal Type Vote For/Against Management 1. ELECTION OF DIRECTOR: STEVEN A. BALLMER Management FOR FOR 2. ELECTION OF DIRECTOR: DINA DUBLON Management FOR FOR 3. ELECTION OF DIRECTOR: WILLIAM H. GATES III Management FOR FOR 4. ELECTION OF DIRECTOR: MARIA M. KLAWE Management FOR FOR 5. ELECTION OF DIRECTOR: STEPHEN J. LUCZO Management FOR FOR 6. ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management FOR FOR 7. ELECTION OF DIRECTOR: CHARLES H. NOSKI Management FOR FOR 8. ELECTION OF DIRECTOR: HELMUT PANKE Management FOR FOR 9. ELECTION OF DIRECTOR: JOHN W. THOMPSON Management FOR FOR ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION (THE BOARD RECOMMEDS A VOTE FOR THIS PROPOSAL). Management FOR FOR APPROVAL OF EMPLOYEE STOCK PURCHASE PLAN (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL). Management FOR FOR RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2013 (THE BOARD RECOMMENDS A VOTE FOR THIS PRORPOSAL). Management FOR FOR SHAREHOLDER PROPOSAL - ADOPT CUMULATIVE VOTING (THE BOARD RECOMMENDS A VOTE AGAINST THIS PROPOSAL) Shareholder AGAINST AGAINST CISCO SYSTEMS, INC Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 15-Nov-2012 Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CAROL A. BARTZ Management FOR FOR 1B ELECTION OF DIRECTOR: MARC BENIOFF Management FOR FOR 1C ELECTION OF DIRECTOR: M. MICHELLE BURNS Management FOR FOR 1D ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management FOR FOR 1E ELECTION OF DIRECTOR: LARRY R. CARTER Management FOR FOR 1F ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management FOR FOR 1G ELECTION OF DIRECTOR: BRIAN L. HALLA Management FOR FOR 1H ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management FOR FOR 1I ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON Management FOR FOR 1J ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Management FOR FOR 1K ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management FOR FOR 1L. ELECTION OF DIRECTOR: ARUN SARIN Management FOR FOR 1M. ELECTION OF DIRECTOR: STEVEN M. WEST Management FOR FOR 2. APPROVAL OF AMENDMENT AND RESTATEMENT OF THE EXECUTIVE INCENTIVE PLAN. Management FOR FOR 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION Management FOR FOR 4. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management FOR FOR 5. APPROVAL TO HAVE CISCO'S BOARD ADOPT A POLICY TO HAVE AN INDEPENDENT BOARD CHAIRMAN WHENEVER POSSIBLE. Management AGAINST AGAINST 6. APPROVAL TO REQUEST CISCO MANAGEMENT TO PREPARE A REPORT ON "CONFLICT MINERALS" IN CISCO'S SUPPLY CHAIN. Management AGAINST AGAINST ORACLE CORPORATION Security 68389X105 Meeting Type Annual Ticker Symbol ORCL Meeting Date 7-Nov-2012 Item Proposal Type Vote For/Against Management ELECTON OF DIRECTOR: JEFFREY S. BERG Management FOR FOR ELECTION OF DIRECTOR: H. RAYMOND BINGHAM Management FOR FOR ELECTION OF DIRECTOR: MICHAEL J. BOSKIN Management FOR FOR ELECTION OF DIRECTOR: SAFRA A. CATZ Management FOR FOR ELECTION OF DIRECTOR: BRUCE R. CHIZEN Management FOR FOR ELECTION OF DIRECTOR: GEORGE H. CONRADES Management FOR FOR ELECTION OF DIRECTOR: LAWRENCE J. ELLISON Management FOR FOR ELECTION OF DIRECTOR: HECTOR GARCIA-MOLINA Management FOR FOR ELECTION OF DIRECTOR: JEFFREY O. HENLEY Management FOR FOR ELECTION OF DIRECTOR: MARK V. HURD Management FOR FOR ELECTION OF DIRECTOR: DONALD L. LUCAS Management FOR FOR ELECTION OF DIRECTOR: NAOMI O. SELIGMAN Management FOR FOR 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management FOR FOR 3. THE APPROVAL OF INCREASE IN SHARES UNDER THE DIRECTORS' STOCK PLAN Management FOR FOR 4. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management FOR FOR 5. STOCKHOLDER PROPOSAL REGARDING MULTIPLE PERFORMANCE METRICS. Shareholder AGAINST AGAINST 6. STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Shareholder AGAINST AGAINST 7. STOCKHOLDER PROPOSAL REGARDING EQUITY RETENTION POLICY. Shareholder AGAINST AGAINST 8. STOCKHOLDER PROPOSAL REGARDING EQUITY ACCELERATION UPON A CHANGE IN CONTROL OF ORACLE. Shareholder AGAINST AGAINST AUTOMATIC DATA PROCESSING, INC. Security Meeting Type Annual Ticker Symbol ADP Meeting Date 13-Nov-2012 Item Proposal Type Vote For/Against Management ELECTON OF DIRECTOR: ELLEN R. ALEMANY Management FOR FOR ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Management FOR FOR ELECTION OF DIRECTOR: LESLIE A. BRUN Management FOR FOR ELECTION OF DIRECTOR: RICHARD T. CLARK Management FOR FOR ELECTION OF DIRECTOR: RERIC C. FAST Management FOR FOR ELECTION OF DIRECTOR: LINDA R. GOODEN Management FOR FOR ELECTION OF DIRECTOR: R. GLENN HUBBARD Management FOR FOR ELECTION OF DIRECTOR: JOHN P. JONES Management FOR FOR ELECTION OF DIRECTOR: CARLOS A. RODRIGUEZ Management FOR FOR ELECTION OF DIRECTOR: ENRIQUE T. SALEM Management FOR FOR ELECTION OF DIRECTOR: GREGORY L. SUMME Management FOR FOR 2. APPOINTMENT OF DELOITTE & TOUCHE LLP. Management FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION Management FOR FOR THE PROCTER & GAMBLE COMPANY Security Meeting Type Annual Ticker Symbol PG Meeting Date 9-Oct-2012 Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ANGELA A. BRALY Management FOR FOR 1B ELECTION OF DIRECTOR: KENNETH I. CHENAULT Management FOR FOR 1C ELECTION OF DIRECTOR: SCOTT D. COOK Management FOR FOR 1D ELECTION OF DIRECTOR: SUSAN DESMOND-HELLMAN Management FOR FOR 1E ELECTION OF DIRECTOR: ROBERT A. MCDONALD Management FOR FOR 1F ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management FOR FOR 1G ELECTION OF DIRECTOR: JOHNATHAN A. RODGERS Management FOR FOR 1H ELECTION OF DIRECTOR: MARGARET C. WHITMAN Management FOR FOR 1I ELECTION OF DIRECTOR: MARY AGNES WILDEROTTER Management FOR FOR 1J ELECTION OF DIRECTOR: PATRICIA A. WOERTZ Management FOR FOR 1K ELECTION OF DIRECTOR: ERNESTO ZEDILLO Management FOR FOR 2. RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION (THE SAY ON PAY VOTE) Management FOR FOR 4. SHAREHOLDER PROPOSAL #1 - SAY ON POLITICAL CONTRIBUTION ( OF PROXY STATEMENT) Shareholder AGAINST AGAINST 5. SHAREHOLDER PROPOSAL #2 - PRODUCER RESPONSIBILITY FOR PACKAGING ( PF PROXY STATEMENT) Shareholder AGAINST AGAINST 6. SHAREHOLDER PROPOSAL #3 - ADOPT SIMPLE MAJORITY VOTE ( OF PROXY STAEMENT) Shareholder AGAINST AGAINST NIKE, INC. Security Meeting Type Annual Ticker Symbol NKE Meeting Date 20-Sep-2012 Item Proposal Type Vote For/Against Management ELECTON OF DIRECTOR: ALAN GRAF, JR. Management FOR FOR ELECTION OF DIRECTOR: JOHN C. LECHLEITER Management FOR FOR ELECTION OF DIRECTOR: PHYLLIS M. WISE Management FOR FOR 2. TO HOLD AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management FOR FOR 3. TO AMEND THE ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. Management FOR FOR 4. TO RE-APPROVE AND AMEND THE INKE, INC. LONG-TERM INCENTIVE PLAN Management FOR FOR 5. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management FOR FOR 6. TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS DISCLOSURE. Shareholder AGAINST AGAINST PROXY VOTING RECORDS SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Starboard Investment Trust By: (Signature and Title) /s/ Matthew R. Lee Date: August 21, 2013 Matthew R. Lee President, Treasurer, Principal Executive Officer and Principal Financial Officer, Presidio Multi-Strategy Fund
